           IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA
 LISA WEST, et al.,                        )
                                           )
                     Plaintiffs,           )
                                           )
 -vs-                                      )   Case No. CIV-16-264-F
                                           )
 WHITE STAR PETROLEUM, LLC,                )
 et al.,                                   )
                                           )
                     Defendants.
                                      ORDER

        The court is in receipt of defendant, White Star Petroleum LLC’s Notice of
Bankruptcy (doc. no. 372).
        The notice advises that on May 24, 2019, an involuntary petition for chapter
11 bankruptcy was filed against defendant in the United States Bankruptcy Court for
the Western District of Oklahoma, and on May 28, 2019, a voluntary petition for
Chapter 11 bankruptcy was filed by defendant in the United States Bankruptcy Court
for the District of Delaware. As a result, the action of plaintiffs against defendant,
White Star Petroleum, LLC, is stayed pursuant to 11 U.S.C. § 362.
        While section 362 of title 11 of the United States Code extends the stay
provisions of the Bankruptcy Code to the “debtor,” the rule followed in the Tenth
Circuit and by the majority of other circuit courts is that the stay provision does not
extend to the debtor’s co-defendants. See, Fortier v. Dona Anna Plaza Partners, 747
F.2d 1324, 1330 (10th Cir. 1984). A narrow exception to this rule has been
recognized, see, A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 999 (4th Cir.), cert.
denied, 479 U.S. 876 (1986), but there is no indication in the notice that any of the
remaining defendants would fall within the exception. Therefore, until otherwise
notified, plaintiffs’ action continues as against the remaining defendants.1
        IT IS SO ORDERED this 31st day of May, 2019.




16-0264p069.docx




1
 The court notes that plaintiffs’ action against defendant, EastOK Pipeline LLC, is also stayed
pursuant to § 362 because of chapter 11 bankruptcy proceedings. See, order dated August 15,
2018 (doc. no. 330).

                                              2
